                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


AARON RICE, et al.,

                             Plaintiffs,

v.                                                 CIVIL ACTION NO. 2:19-cv-00228

SAFECO INSURANCE OF AMERICA,

                             Defendant.




                        MEMORANDUM OPINION AND ORDER


       Pending before the Court is Plaintiffs’ Motion to Remand. (ECF No. 3.) For the reasons

that follow, the Court GRANTS the motion and REMANDS this case to the Circuit Court of

Wood County, West Virginia.

                                      I.     BACKGROUND

       This case arises out of an automobile accident involving Plaintiff Aaron Rice and another

vehicle on U.S. Route 14 in Parkersburg, West Virginia. (ECF No. 1-1 at 6 ¶ 6.) The complaint

was filed in the Circuit Court of Wood County, West Virginia, on November 7, 2018, naming

Defendants Safeco Insurance of America (“Safeco”) and Jurado Agency, LLC d/b/a Jurado

McLead Insurance (“Jurado”). (Id. at 5.) In the complaint, Plaintiffs allege that Safeco, a

Washington corporation with its principal place of business in New Hampshire, engaged in bad

faith settlement practices in violation of the West Virginia Unfair Trade Practices Act, W. Va.

Code § 33–11–4(9), et seq. (Id. at 5 ¶ 3, 7–8 ¶¶ 14–18.) They further allege that Jurado, a West
Virginia limited liability company, negligently failed to procure adequate insurance coverage for

Plaintiffs. (Id. at 6 ¶ 4, 9–10 ¶¶ 19–31.)

       On December 19, 2018, Jurado filed a motion to dismiss for failure to state claim under

West Virginia Rule of Civil Procedure 12(b)(6). (ECF No. 4-3.) The motion was set for hearing

in the circuit court on February 15, 2019. Safeco was not present at the hearing due to an

administrative error. (ECF No. 4-5 at 2.) Nevertheless, the state court orally granted Jurado’s

motion to dismiss at the hearing and directed the parties to submit a proposed order dismissing

Jurado from the suit. (Id. at 5; ECF No. 4-6 at 2.) On February 21, 2019, Jurado circulated a

proposed dismissal order to Plaintiffs’ and Safeco’s counsel for approval. (Id.) On March 14,

2019, the circuit court entered the written dismissal order. (ECF No. 4-5.) The dismissal

eliminated the only non-diverse defendant from the action and created complete diversity of

citizenship among the parties. Recognizing the newly created diversity, Safeco removed the case

to this Court under 28 U.S.C. § 1446 on March 28, 2019. (ECF No. 1.)

       On April 3, 2019, Plaintiffs filed the pending motion to remand arguing that the case

became removable on February 21, 2019, when Jurado sent Safeco a proposed order dismissing

Jurado, the only non-diverse defendant in the suit. Because the notice of removal was filed 35

days later, on March 28, 2019, Plaintiffs contend that the removal is untimely and that 28 U.S.C.

§ 1446(b)(3) requires remand to state court. (ECF No. 4.) Safeco filed a response on April 17,

2019, arguing that the case did not become removable until the state court entered the order

formally dismissing Jurado on March 5, 2019. As the notice of removal was filed on March 28,

2019, Safeco avers that the removal was timely. (ECF No. 5.) On April 18, 2019, Plaintiffs filed

a reply. (ECF No. 6.) As such, the motion is fully briefed and ripe for adjudication.


                                               2
                                       II.          LEGAL STANDARD

        Absent federal question jurisdiction, removal is only proper if there is complete diversity

between the parties and the amount in controversy exceeds $75,000. See 28 U.S.C. 1332(a).

Complete diversity exists if at the time of filing the notice of removal “none of the parties in interest

properly joined and served as defendants is a citizen of the State in which such action is brought.”

28 U.S.C. § 1441(b). Generally, a defendant must file a notice of removal within thirty days

following receipt of the complaint. See 28 U.S.C. § 1446(b)(1). However, “if the case stated by

the initial pleading is not removable, a notice of removal may be filed within 30 days after receipt

by the defendant” of a “paper from which it may first be ascertained that the case is one which is

or has become removable.” 28 U.S.C. § 1446(b)(3). The removing party bears the burden of

showing that federal jurisdiction exists and that removal is proper. Mulcahey v. Columbia

Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994). Any doubts about the propriety of removal

must be strictly construed in favor of remand. Id.; Hartley v. CSX Transp., Inc., 187 F.3d 422,

425 (4th Cir. 1999) (quoting Marshall v. Manville Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993)).

                                             III.     DISCUSSION

        While the parties focus their dispute in the present motion on the procedural requirements

of removal under 28 U.S.C. § 1446(b), the factual circumstances of Jurado’s dismissal presents a

hurdle to consummate removal. Regardless of whether circulation of the proposed order or the

state court’s entry of the dismissal order triggered the thirty-day removal period, the so-called

“voluntary-involuntary dismissal rule” precludes removal of this action to federal court. See, e.g.,

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1166 (4th Cir. 1988). This judicially

created doctrine prohibits federal courts from exercising diversity jurisdiction over a case that has


                                                      3
been removed after the involuntary dismissal of the non-diverse defendants as opposed to some

voluntary action on the part of the plaintiff.       Id. (stating that, while diversity is generally

established at the time of removal, “a case may nevertheless not be removable depending on

whether the non-diverse party [was] eliminated from the state action by voluntary or involuntary

dismissal.”) (citation omitted). The trend among federal courts “appears to retain the distinction”

between the involuntary dismissal and voluntary dismissal of non-diverse parties with regard to

the propriety of removal. Id. (citing 14 B Charles A. Wright, Arthur R. Miller & Edward H.

Cooper, Federal Practice & Procedure § 3723 (3d ed.1998)). See also Poulos v. Naas Foods, Inc.,

959 F.2d 69 (7th Cir. 1992) (applying the voluntary-involuntary dismissal rule); Weems v. Louis

Dreyfus Corp., 380 F.2d 545 (5th Cir. 1967) (precluding removability where nonresident

defendant was dismissed by virtue of a directed verdict); Insinga v. LaBella, 845 F.2d 249 (11th

Cir. 1988) (recognizing the doctrine).

       This case falls squarely within the scope of the voluntary-involuntary dismissal doctrine.

The record demonstrates that the state court dismissed the only non-diverse party from this action

over the objections of Plaintiffs. Thus, the dismissal was involuntary. While fraudulent joinder

operates as an exception to the voluntary-involuntary dismissal doctrine, see Farley v. Argus

Energy, LLC, No. 2:08-cv-00818, 2008 WL 2789948, at *2 (S.D. W. Va. 2008), no such claim has

been asserted here.    Accordingly, the voluntary-involuntary dismissal doctrine applies as a

complete bar to removal in this case.

                                         IV.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion to Remand, (ECF No. 3), is GRANTED, and

this matter is hereby REMANDED to the Circuit Court of Wood County, West Virginia, for


                                                 4
further proceedings. The Court further DIRECTS the Clerk to remove this matter from the

Court’s docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to the Clerk of the Circuit

Court of Wood County, counsel of record, and any unrepresented party.

                                           ENTER:        May 22, 2019




                                              5
